Citation Nr: 0000619	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for fungus infection, 
variously diagnosed as tinea pedis, folliculitis, 
hidradenitis and lichen simplex, currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable evaluation for furunculitis 
of the scrotum, left foot, armpits and back of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956 
and from August 1957 to September 1959.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1993 rating decision of the Regional Office 
(RO) which increased the evaluation assigned for the 
veteran's service-connected fungus infection from 
noncompensable to a 10 percent rating.  In a July 1994 rating 
action, the RO noted that the veteran was not service-
connected for furunculosis and that there was no evidence 
that it was related to the fungus infection for which service 
connection had previously been established and, accordingly, 
confirmed and continued the 10 percent evaluation which had 
been assigned.  A hearing officer construed the actions of 
the RO as a formal rating decision denying service connection 
for the additional skin disability, and the veteran's 
subsequent testimony at a hearing at the RO in January 1995 
as disagreeing with this determination.  The hearing officer 
concluded that service connection was warranted for 
furunculitis.  By rating action in April 1995, the RO 
assigned a noncompensable evaluation for furunculitis of the 
scrotum, left foot, armpits and the back of the neck.  In 
light of the fact that the maximum rating was not assigned 
for the veteran's skin disabilities, both issues as cited by 
the RO remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  As explained below, the veteran's manifestations of 
the skin disability under Diagnostic Code (DC) 7806 will be 
considered separately from any scars, etc., as provided by DC 
7813. 

A review of the medical evidence includes references to 
toenail changes.  The issue of service connection for 
onychomycosis, including a foot disability under DC 5284 as 
secondary to toenail changes resulting from the service-
connected skin disability, is referred to the RO for 
appropriate action.  

Subsequent to the last supplemental statement of the case, 
the veteran's representative submitted additional medical 
evidence - a VA treatment record dated in December 1999.  The 
RO did not review this evidence, but the veteran's 
representative noted that the veteran waived initial review 
by the RO.  Thus, there is no due process problem.  38 C.F.R. 
§ 20.1304(c) (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal as to skin disabilities 
has been obtained.

2.  The veteran's service-connected skin disability is 
manifested by constant itching and extensive lesions, without 
exceptional repugnance, systemic or nervous manifestations or 
ulceration, extensive exfoliation or crusting.  

3.  With reasonable doubt being resolved in the veteran's 
favor, no more than moderately disfiguring scars of the head, 
face or neck are shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for service-
connected skin disability including fungus infection, 
variously diagnosed, and furunculitis have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic 
Codes 7806 (1999).

2.  The criteria for an evaluation of 10 percent for scarring 
of the head, face and neck from service-connected skin 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, Diagnostic Codes 7813-7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Laws and Regulations Pertinent to Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1999).

The Board must determine whether evidence supports the 
veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Initial Matters

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Factual Background

Service medical records dated in January 1954 show that the 
veteran was treated for cellulitis without lymphangitis of 
the scrotum.  In May 1954, the veteran was treated for 
lymphadenitis, bilateral inguinal.  

Service medical records dated in December 1955 and January 
1956 reveal that the veteran had folliculitis of the left 
face and cheek.  In March 1956, the veteran was treated for 
dermatophytosis (athlete's foot), fungus infection of both 
feet, and cellulitis without lymphangitis of the left foot.  

The veteran was afforded a VA examination in August 1976, 
during which the veteran reported that he had athlete's feet 
since 1953.  The problems with the skin of the feet occurred 
several times per year, and the skin over his entire body 
became covered with purulent pustules which then left 
scarring.  Treatment was with antibiotics and Hydrocortisone 
cream.  Multiple skin biopsies reportedly revealed fungal 
infection.  The pertinent diagnoses were lymphadenitis of the 
inguinal region, bilaterally, by history, not present on 
examination; cellulitis with lymphangitis of the left foot, 
not present on examination; tinea pedis; and probable tinea 
versicolor of the body, recurrent.  

A rating decision dated in September 1976 established service 
connection for fungus infection, probably tinea versicolor 
and pedis, evaluation as noncompensable under Diagnostic Code 
(DC) 7813.  That rating decision also found that residuals of 
cellulitis of the scrotum and left foot as well as residuals 
of lymphadenitis, bilateral, inguinal regions were not shown 
on examination and were not service-connected.  

VA outpatient treatment records dated in July 1990 show that 
the veteran had a history of chronic folliculitis involving 
his entire body, with the greatest involvement being around 
the left axilla and left arm.  Physical examination revealed 
the left axilla and forearm with folliculitis.  There was a 
scaling rash in the intertriginous areas with a base of 
erythema.  The assessment was chronic folliculitis under fair 
control with Hydrocortisone cream.  In September 1990, the 
veteran complained of rash on the feet and underarms.  
Objective examination showed vesicles around the toes and 
fingers; and follicular nodules and pustules on the face.  
The assessments were dyshidrosis and probable hidradenitis.  

The veteran was treated at a VA emergency room in November 
1990 with a chief complaint of fungus over the whole body.  
There was a rash on the face.  Follow-up examination was 
conducted in December 1990 for tinea pedis/folliculitis.  
Physical examination showed scaling of the feet.  The 
assessments were tinea pedis and nummular eczema.  

VA outpatient treatment records dated in February 1991 show 
that the veteran had scales on the soles and webs of the toes 
of his feet.  There were inflamed papules on his face with 
diffuse erythema, especially of the medial face.  Examination 
of the body revealed inflamed follicular papules.  In 
November 1991, the veteran had a few papules on his face.  
His feet had no scales but there was maceration on the 
plantar metacarpals and toe webs, with mild erythema.  

VA outpatient treatment records dated in July 1992 show that 
the veteran requested medication renewal for chronic 
dermatitis.  On August 1992 follow-up examination, the 
veteran had erythema of the cheeks and erythematous papules 
and pustules in the axilla and abdomen.  Both feet had 
scaling between the toes.  It was recommended that the 
veteran decrease the Hydrocortisone medication in order to 
address the rosacea.  The other assessments included 
folliculitis and tinea pedis (the veteran reported that only 
Hydrocortisone controlled this).  In September 1992, physical 
examination showed a few pustules on the cheeks and neck and 
cystic lesion in the axilla.  Mild scaling on the soles of 
both feet was demonstrated.  In December 1992, the veteran 
had erythema on the cheeks and a telangiectatic papule on the 
left cheek; a furuncle on the left jaw; and scaling of both 
feet, left greater than right.  

A rating decision dated in November 1993 granted a 10 percent 
rating for fungus infection, probable tinea versicolor and 
pedis under DC 7813.  The RO explained that the increase was 
on the basis that the service-connected skin disability was 
recurrent and involved an extensive area.  

VA outpatient treatment records dated in August 1993 indicate 
that the veteran had follicular papules and pustules under 
the axillae, ingrown.  The feet were white, scaling and 
hypertrophic.  In December 1993, there was erythema of the 
face and scaling of the feet.  

VA outpatient dermatology records of January 1994 indicate 
that the veteran had an inflamed pustule of the face and 
scattered pustules on his back.  The feet were macerated and 
scaly in between the toes.  

The veteran was afforded a VA examination for rating purposes 
in May 1994.  The veteran reported that since 1974 he had 
boils all over his body and tinea pedis, left greater than 
right.  Subjective complaints included pain from the boils, 
unsightliness of the residual scars from the boils, and 
itchiness and scaling of the feet.  Objective findings 
included hyperpigmented skin in the axillary region 
bilaterally as well as the groin region, secondary to 
scarring from skin lesions.  Hyperpigmented scarring was also 
observed on both forearms and the back.  Scaling between the 
toes, especially on the left foot, was noted, consistent with 
tinea pedis.  

The examiner also noted that the pustular lesions occurred 
primarily on the upper torso, with the greatest concentration 
in the axillary areas and the groin; there were occasional 
appearances on the face and extremities.  No nervous 
manifestations were noted.  The diagnoses were tinea pedis, 
bilaterally, with the left greater than right and chronic 
furunculosis (original diagnosis of tinea versicolor was 
incorrect).  

In the July 1994 statement of the case, the RO explained that 
a 30 percent rating was not warranted for the service-
connected fungus infection since extensive lesions or marked 
disfigurement were not shown (DC 7806).  

VA dermatology clinic records dated in January 1995 show that 
the veteran had multiple erythematous cysts on the upper 
thighs and scarring under his arms.  There was no evidence of 
folliculitis.  The impressions were hidradenitis; no 
folliculitis; tinea pedis; and lichen simplex chronicus.

The veteran testified at a hearing at the RO in January 1995.  
The veteran testified that his skin problems affected his 
scrotum, between his legs, his armpits and the back of his 
neck.  Hearing transcript (T.), 1.  The veteran stated that 
the dark boils over his body constituted marked 
disfigurement.  T. 4.  The veteran testified that he required 
medication over his body on a daily basis.  T. 8.  

Following the hearing, the hearing office resolved doubt in 
the veteran's favor and granted service connection for 
hidradenitis, lichen simplex (variously diagnosed as 
cellulitis and furunculitis).  The RO implemented the 
decision in a subsequent rating action.  A 0 percent rating 
was assigned for furunculitis, scrotum, left foot, armpits, 
and back of the neck, under DC 7899-7806.   

VA dermatology clinic records dated in June 1995 show that 
the veteran was seen for dyshidrotic eczema and hidradenitis 
suppurativa.  There were multiple erythematous papules and 
pustules of both armpits and erythematous scaly vesicles on 
both soles and toe webs.  There also were nail changes.  The 
assessments were folliculitis and tinea pedis versus 
dyshidrotic eczema.  In September 1995, the veteran had scaly 
plaques with deep-seated vesicles on the plantar surfaces.  
There were a few follicular papules on the chest and axillae.  
In that month, the examiner noted that the veteran used 
Hydrocortisone cream all over his body, and the examiner 
discussed the side effects of hypertension, bone necrosis, 
peptic ulcer disease and skin atrophy.  

The veteran submitted 2 color photographs of the left axilla 
in March 1996.  The area above the armpit was reddened and a 
boil or scar was within the redness.  On the reverse side of 
the picture, it was noted that the photograph was taken in 
May 1995.  

VA outpatient treatment records dated in March 1996 show that 
the veteran was treated for skin follow-up care.  A surgical 
pathology report at that time revealed benign hyperkeratotic 
squamous papillomas, consistent with dermatosis papulosa 
nigra or acrochordons (face and neck skin lesions) and slight 
papillomatosis and hyperpigmentation of the epidermis, 
without neoplasm (left forearm).  In August 1996, physical 
examination revealed hyperpigmented maculo-papular lesions of 
both axilla and the groin.  

The veteran was afforded a VA examination in November 1996.  
His subjective complaints included itching in the groin, 
axillae and buttocks; inflammation of the skin and nose 
areas; a deformed left toenail; and left lower extremity 
itching.  Physical examination revealed intact, dry skin that 
was slightly hyperpigmented of the anterior lower 
extremities.  There was very slight excoriation of the 
extremities.  Skin of the medial upper arms and the right and 
left lateral chest was hyperpigmented, flat and atrophied.  
Skin of the scrotum, both medial thighs and the perianal area 
was erythematous.  There was one pustule on the medial left 
thigh.  There were a few 1-millimeter (mm) raised nodular 
lesions on the fingers and palms.  

On the left foot, there were 2 red, raised 0.5-mm papules on 
the extensive surfaces of the left 3rd toe and 1 similar 
lesion on the left 4th toe.  The left 3rd toenail was frayed, 
but otherwise normal.  There were 4 hyperpigmented nevi, 4-7 
mm in diameter on the back.  There were 2 raised, 
erythematous papules on the back over the scapula and 5 
raised, erythematous papules on the left side of the chest, 2 
or 3 on the right side of the chest, 1 on the abdomen, and 2 
on the right shoulder.  The diagnoses were tinea cruris; 
tinea pedis; lichen simplex, lower extremities; benign nevi 
on the back; folliculitis; atrophy of the skin of the upper 
arms and lateral chest; and dishydrotic eczema of the hand.  
Color photographs and slides of the areas affected by the 
skin disorder were associated with the claims file.   

An October 1997 examination report indicates that the veteran 
had longstanding folliculitis of the groin area and armpits 
for which he was on medication and Hydrocortisone lotion once 
a day for years.  He had not used the medications for one 
week before the examination in order to show how severe the 
skin disorder was.  He complained of increased itching and 
burning.  

On physical examination, there were bilateral striae of the 
armpits with no reddening.  There were striae, erythema and 
fine wrinkling of the skin with purple-red coloration in the 
bilateral groin skin.  There was dark redness of the 
veteran's facial cheeks and posterior auricular area.  Three 
non-pustular hyperpigmented papules of the right groin were 
noted.  The assessment was chronic folliculitis and mild 
hidradenitis, most likely aggravated or caused by steroid 
overuse.  The groin and axillae showed evidence of steroid 
atrophy.  No overt infectious activity was shown.  The 
veteran was symptomatic with chronic itching and soreness.  
The recommendation was for the veteran to wean down from use 
of Hydrocortisone cream over a one-month period.  

The veteran was afforded a dermatologic examination on behalf 
of VA in July 1998.  The examiner noted that since service, 
the veteran had been subject to scaling, peeling and 
occasionally a fine blistering eruption on the soles and 
sides of his feet and between his toes.  Various treatments 
over the years had helped control or minimize this eruption 
but not cure it.  

On examination, there were macular and a few depressed 
pigmented scars in the subaxillary sides of the chest.  
Similar lesions were present in both inguinocrural folds.  
Those findings were consistent with hidradenitis suppurativa.  
It was noted that the soles and sides of the feet as well as 
the interdigital areas were all scaly and peeling.  Several 
toenails on each foot had thickening, yellowish-gray 
discoloration.  Those findings supported a diagnosis of 
dermatophytosis and onychomycosis.  Both conditions were 
considered to be in a relatively inactive phase of 
chronicity.  The examiner also took 3 photographs which 
showed the side of the veteran's torso, his left foot and his 
thigh.  

VA outpatient treatment records dated in December 1999 show 
that the veteran was treated for hidradenitis.  It was noted 
that he used a 1% hydrocortisone lotion daily.  He complained 
of a flare-up in the groin and inner thighs despite his 
current regimen.  The flare-ups were described as seasonal, 
with moderate to severe itching.  Physical examination of the 
groin showed multiple cystic lesions along the inner thighs 
bilaterally and scrotal skin and perianally with associated 
erythema.  The pertinent assessment was hidradenitis, 
chronic.  The veteran was to continue his current regimen of 
medication and lotion.  

Analysis

In this case, service connection has been granted for various 
skin disabilities, including fungus infection, tinea 
versicolor, tinea pedis, folliculitis, hidradenitis and 
lichen simplex as well as furunculitis.  All of these skin 
disorders are rated under DC 7806 or 7813.  Although the RO 
separated the furunculitis from the other skin disorders in 
its rating decisions, the Board notes that the provisions of 
38 C.F.R. § 4.14 preclude the assignment of separate ratings 
for the same manifestations under different diagnoses.  The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative or overlapping with 
symptomatology of the other conditions.  Esteban v. Brown, 
6 Vet. App. 259 (1995).  Impairment associated with the 
veteran's service-connected disability may be rated 
separately unless it constitutes the same disability or the 
same manifestation. Esteban, 6 Vet. App. 261.  The critical 
element is that none of the symptomatology is duplicative or 
overlapping; the manifestations of the disabilities must be 
separate and distinct.  Esteban, 6 Vet. App. at 261, 262.  
Thus, in determining the appropriate rating for the service-
connected skin disability, the Board will consider the 
manifestations of the skin disabilities, and if they are not 
the same, a separate rating may apply. 

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, 
provide that a 50 percent rating is warranted for ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement; 
a 30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement; a 10 
percent rating is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; and, where there is slight, if any, 
exfoliation, exudation or itching on a nonexposed surface or 
small area, a noncompensable disability rating is warranted. 

Under Diagnostic Code 7813, scars, disfigurement, etc., are 
rated on the extent of constitutional symptoms, physical 
impairment.  38 C.F.R. § 4.118.

In accordance with the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 for disfiguring scars of the head, face 
or neck, the assignment of a 50 percent schedular evaluation 
is authorized where there is complete or exceptionally 
repugnant deformity of one side of the face or marked or 
bilateral disfigurement.  A 30 percent evaluation is provided 
for severe disfigurement especially if there is a marked and 
unsightly deformity of the eyelids, lips or auricles.  A 
10 percent evaluation is provided for moderate disfigurement.  
A noncompensable rating is provided for slight disfigurement.  
However, when in addition to tissue loss and cicatrization, 
there is marked discoloration, color contrast, or the like, 
the 50 percent under Code 7800 may be increased to 
80 percent.  

Initially, with regard to the manifestations under DC 7806, 
both furunculitis and the variously diagnosed fungus 
infection are rated with consideration of the same symptoms 
pertinent to the extent of lesions, itching, exudation, 
ulceration, etc.  Therefore, the Board will review the 
medical evidence with regard to all those disorders and apply 
the regulatory criteria to the applicable symptoms, findings, 
etc.

As noted above, for a 30 percent rating, there must be such 
manifestations as constant itching and extensive lesions.  
After a review of the relevant evidence, the Board finds that 
the criteria for a 30 percent rating have been met.  That is, 
multiple clinical records during the course of the appeal 
have described involvement of areas over the veteran's entire 
body.  Treatment records typically refer to eruptions 
affecting various parts of the veteran's body.  The clinical 
descriptions are enhanced, however, by the color 
photographs/slides associated with the claims file.  In the 
photographs that were taken in May 1995, the veteran's armpit 
was clearly reddened over a significant area of the armpit.  
Similarly, November 1996 pictures show how wide the area was 
that was involved with skin problems.  In addition, the 
veteran testified the he required medication on a daily basis 
and he reported on VA examination that his complaints 
included itching.  Again, clinical records support that the 
veteran has required continuing care for a longstanding 
problem, including the constant use of medication in an 
attempt to control symptoms.  For the aforementioned reasons, 
a 30 percent evaluation for the service-connected skin 
disabilities is warranted.  

More than 30 percent is not warranted for manifestations of 
the skin disorders, however.  A 50 percent rating under DC 
7806 requires the showing of ulceration, extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  On VA examination 
of May 1994, the examiner specified that there were no 
nervous manifestations, and no other examiner has found 
systemic or nervous manifestations.  Additionally, no 
examiner has described exceptional repugnance from the skin 
lesions.  While the photographs show skin involvement of 
various parts of the body, the Board does not find that the 
discoloration or lesions shown are "exceptionally" repugnant.  
Accordingly, a rating higher than 30 percent under DC 7806 
for the service-connected skin disabilities is not in order.  

Under Diagnostic Code 7813, scars, disfigurement, etc., are 
rated on the extent of constitutional symptoms, physical 
impairment.  38 C.F.R. § 4.118.  When the veteran was 
examined in May 1994, he complained of unsightliness from 
residual scarring from the skin disability.  Numerous 
treatment records refer to inflamed pustule of the face 
(e.g., September 1990, February 1991, January 1994).  Other 
records do not so indicate (VA examination of July 1998).  
Additionally, color slides of the veteran's face/neck 
indicate the extent of skin involvement, including scarring.  
As noted above, a separate rating may be assigned for 
disability classified as disfiguring scarring of the head, 
face or neck under DC 7800.         

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, the color slides of the veteran's head, neck and 
face help to bring the claim into equipoise regarding the 
amount of resulting disfigurement.  Resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
scarring is productive of no more than moderate disfigurement 
and warrants a 10 percent rating under DC 7800.  

The Board does not find that the criteria for a 30 percent 
rating are met under DC 7800.  That is, the disfigurement 
affecting the head, neck or face from scarring is not severe 
in nature, as in producing a marked and unsightly deformity 
of the eyelids, lips or auricles.  Such is not described in 
the medical records nor do the color photographs/slides 
reflect such a degree of severity.  
   
Finally, DC 7813 provides for rating for physical impairment 
or constitutional symptoms from the skin disorder.  However, 
medical data do not show any other impairment than those 
discussed above.  The Board notes that there is some 
depressed scarring found over the veteran's subaxillary sides 
of the chest.  There is no reference to disability from such 
scarring that includes poorly nourished scars with repeated 
ulceration and tender and painful scars on objective 
demonstration; in sum, a rating under 38 C.F.R. § 4.118, DC 
7803, 7804 is not appropriate.  


ORDER

An evaluation of 30 percent for the service-connected skin 
disabilities, variously diagnosed, including fungus infection 
and furunculitis, is granted, subject to the regulations 
governing the payment of monetary benefits.  

An evaluation of 10 percent for service-connected disfiguring 
scarring of the head, face or neck is granted, subject to the 
regulations governing the payment of monetary benefits.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


